Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered May 28, 2014 in a proceeding pursuant to Family Court Act article 6 and Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1576Same memorandum as in Matter of Aaliyah H. (Mary H.) ([appeal No. 1] 134 AD3d 1574 [2015]). Present — Smith, J.P., Peradotto, Lindley, Whalen and De Joseph, JJ.